DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the Response to Restriction Requirement filed 8/8/2022. Claims 1-16 are currently pending.

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-13 and 16, in the reply filed on 8/8/2022 is acknowledged. The traversal is on the grounds that the applicant has paid a search fee and an examination fee; the Examiner does not want to have to examine both independent claims; and the justification for the restriction is not valid because compression is recited at line 5 of the independent method claim.
In response to applicant’s first argument, it is noted that restriction may be required if two or more independent and distinct inventions are claimed in a single application regardless of any relevant fees paid by applicant. Therefore, applicant’s argument is found to be not persuasive.
	In response to applicant’s second argument, it is noted that the Examiner’s preference for examining any particular claim set is immaterial to whether or not the two independent claims are independent and distinct. Therefore, applicant’s argument is found to be not persuasive.
	In response to applicant’s third argument, it is acknowledged that line 5 of the method claim recites “compression.” This is persuasive and the restriction requirement has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “the separating element in the guiding unit” in lines 1-2 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a separating element in the guiding unit.”
Regarding claim 5, the limitation “a spring-like element” in line 2 is vague and indefinite because it is not clear if the element being claimed includes the structure of a spring since a spring-like element is not the same as a spring. Furthermore, the limitation is indefinite because it is not clear in which respect the element is like a spring. In order to further prosecution, the limitation has been interpreted to recite “a spring element.”
	Regarding claim 7, the limitation “the continuous object” in line 2 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “the object.”
	Regarding claim 7, the limitation “the feeding wheel” in line 3 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a feeding wheel.”
Regarding claim 13, the limitation “a group comprising acetate fibers, crimped paper, and crimped tobacco foil” in lines 2-3 is indefinite because the limitation recites a Markush group but it is written as open-ended. In order to further prosecution, the limitation has been interpreted to recite “a group consisting of acetate fibers, crimped paper, and crimped tobacco foil.”
	Regarding claim 14, the limitation “the compression” in line 4 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “compression.” Claims 15 is rejected based on its dependency from claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Giannini (EP 2822409 B1) in view of Thomas (US 2007/0068540 A1).
	Regarding claim 1, Giannini discloses an apparatus for manufacturing of rods of a continuous material strand (7 – Fig. 1) comprising a feeding unit (3 – Fig. 1) for feeding the material strand (para. 0017), a guiding unit (1 – Fig. 1) for guiding the material strand (see Fig. 1), a compressing unit (5 – Fig. 2) for compressing the strand and forming a continuous rod (6 – Fig. 2) of the material strand (see Fig. 2), characterised by being provided with a cutting unit (14 – Fig. 1) for lengthwise cutting of the material strand into at least two partial strands (para. 0020 and see Fig. 1), whereas the partial strands are fed through the guiding unit to the compressing unit (see Fig. 1), the cutting unit comprising at least one cutting element (21 – Fig. 1), the at least one cutting element having a position, each of the at least two partial strands having a width, and by being provided with an adjustment system (the assembly of 17, 19, 20 – Fig. 1) for adjusting the position of at least one cutting element  in the cutting unit (para. 0020).
	However, Giannini does not disclose an object feeding unit.
	Thomas teaches an apparatus for manufacturing rod of a continuous material strand comprising a compressing unit (the assembly of 230, 232 – Fig. 4) and an object feeding unit (214 – Fig. 2) for feeding an object (50 – Fig. 5) to the compressing unit (para. 0038, lines 20-25), the feeding of the object to the compressing unit defining a point of insertion of the object being inserted (see Fig. 4) in order to enhance the sensory attributes of cigarette smoke (para. 0003, lines 1-4).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the apparatus of Giannini to include an object feeding unit as taught by Thomas in order to provide objects that enhance the sensory attributes of cigarette smoke. Note that in the combination of Giannini and Thomas, adjusting the position of the at least one cutting element would adjust the widths of the partial strands thus determining the point of insertion of the object being inserted.

Giannini, as modified by Thomas, further teaches:
	Claim 2, the compressing unit (5 – Fig. 2, Giannini) has a length, the apparatus characterized in that the compressing unit, at least over a part of the length of the compressing unit, there is situated at least one separating unit (475 – Fig. 4, Thomas) for separating at least two partial strands (para. 0058, lines 5-10, Thomas).

	Claim 3, in the guiding unit (1 – Fig. 1, Giannini) there is situated at least one separating element (25 – Fig. 1, Giannini) for separating at least two partial strands (para. 0032, lines 1-2, Giannini).

	Claim 4, the separating element (25 – Fig. 1, Giannini) in the guiding unit (1 – Fig. 1, Giannini) is attached so that it may be angularly adjusted (25 comprises 26 which is a roll, para. 0024, thus is attached so that it may be angularly adjusted, Giannini).

	Claim 6, the compressing unit (5 – Fig. 2, Giannini) is within a region, the apparatus characterised in that the object feeding unit (214 – Fig. 2, Thomas) is adapted to feed the individual objects (50 – Fig. 5, Thomas) into the region of the compressing unit by means of a feeding wheel (248 – Fig. 4, Thomas) provided with pockets (454 – Fig. 4, Thomas) for the objects (see Fig. 4, Thomas).

	Claim 7, the compressing unit (5 – Fig. 2, Giannini) is within a region, the apparatus characterised in that the object feeding unit (214 – Fig. 2, Thomas) is adapted to feed the continuous object (50 – Fig. 5, Thomas) into the region of the compressing unit by means of a feeding wheel (248 – Fig. 4, Thomas) provided with a guiding groove (the groove depicted in 250 – Fig. 4, Thomas).

	Claim 8, the cutting unit (14 – Fig. 1, Giannini) is provided with at least one pair of knives (there are two 21 – Fig. 1, Giannini).

	Claim 11, the cutting unit (14 – Fig. 1, Giannini) is adapted to lengthwise cutting of the material strand into at least three partial strands (there are two 21 three strands are being made – Fig. 1, Giannini) so as to determine the position of the object being inserted.

	Claim 12, the cutting unit (14 – Fig. 1, Giannini) is adapted to adjust the position of the cutting elements (21 – Fig. 1, Giannini) independently of the other elements (see para. 0020, Giannini, the cutting elements are adjusted by sliding a cutting head along a guide).

	Claim 13, the feeding unit (3 – Fig. 1, Giannini) designed to feed the material strand is adapted to feed the material selected from a group consisting of acetate fibers, crimped paper, and crimped tobacco foil (the feeding unit of Giannini is fully capable of feeding any of the preceding materials).

	Claim 14, a method for manufacturing of rods of a continuous material strand (7 – Fig. 1, Giannini) wherein the material strand is fed (by 3, see Fig. 1, Giannini),the material strand is cut into at least two partial strands (39 – Fig. 1 and para. 0021, Giannini), the cut partial strands are put together and the put together partial strands are prepared for compression (at 28, see Fig. 2, Giannini), the partial strands are compressed thus forming a continuous rod (CR) of the lengthwise cut partial strands (at 29, see Fig. 2, Giannini), and an object (50 – Fig. 5, Thomas) is inserted into the inside of the continuous rod (CR) between the partial strands (see Figs. 4 and 5 – Thomas), characterised in that a position of the object inserted inside the continuous rod (CR) transversely to the axis of the continuous rod (CR) is checked (para. 0040, Thomas), and a position of at least one cutting element (21 – Fig. 1, Giannini) in a cutting unit (14 – Fig.1, Giannini) is adjusted (by 17, 18, and 19 – Fig. 1, para. 0020, Giannini) so as to alter the widths of the partial strands (a consequence of adjusting the cutting element).

Allowable Subject Matter
Claims 9, 10, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
10/20/2022